ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/18/22 wherein claims 1 and 12 were amended.  
	Note(s):  Claims 1-12 are pending.

The Examiner acknowledges receipt of the amendment filed 5/18/18 wherein the specification was amended.  However, the PCT date in the amendment is 11/29/2018 which is not consistent with the US Patent and Trademark Office records.  Our records indicate that the date of the PCT document is 11/29/2016, not 11/29/2018.

APPLICANT’S INVENTION
The instant invention is directed to a method of conjugating a detectable label or therapeutic agent to a fusion protein as set forth in independent claim 1.  In addition, the application contains claims directed to a protein conjugate (see claim 9), a method of acquiring a positron emission tomographic imagen (see claim 11), and a kit for preparing a conjugate (see claim 12).

APPLICANT’S ELECTION
Applicant’s election of Group I (claims 1-8) in the reply filed on 1/18/22 is acknowledged. Because applicant did not distinctly and specifically point out the 
	Note #1:  The Examiner acknowledges receipt of Applicant’s elected species filed 1/18/22.  Applicant elected the species wherein the detectable label is 18F or the therapeutic agent is doxorubicin; the fusion protein is 2G-10-fab-GFEIDKVWYDLDA; the targeting polypeptide is 2G10-Fab; the acceptor polypeptide is GFEIDKVWYDLDA; the lipoid acid prosthesis is [18F]FPOA (7-(4-[18F]fluorophenyl)7-oxyheptanoic acid); the domain recognized by the lipoid acid ligase is GFEIDKVWYDLDA.  Initially, Applicant’s elected species was searched.  However, no prior art was found which could be used to reject Applicant’s elected species.  Thus, the search was extended to the species found in Cohen et al (Biochemistry, 2011, Vol. 50, pages 8221-8225).  Since prior art was found which could be used to reject the claims, the search was not further extended.
	Note #2:  Claims 1-5, 7, and 8 read on the elected species

WITHDRAWN CLAIMS
Claims 6 and 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to therapeutic agents that are conjugated to the fusion protein other than toxins.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.


112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 7, and 8:  Independent claim 1 is ambiguous for the following reasons:  (1) it is unclear what domain recognized by a lipoic acid ligase Applicant is referring to that is compatible with the particular fusion proteins of the instant invention and (2) it is unclear what acceptor polypeptide(s) Applicant is referring to that are compatible lipoic acid prothesis.  (3) In addition, the claim is ambiguous because of the phrase ‘under conditions such that said lipoic acid ligase transfers said prosthetic to said acceptor polypeptide’.  In particular, the phrase is ambiguous because is it unclear what conditions/limitations Applicant is applying to the method to ensure that the appropriate conditions are present to ensure that the lipoic acid ligase transfer the prosthetic moiety to the acceptor polypeptide.
Since claims 2-5, 7, and 8 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claim 1:  The claim recites the limitation "said prosthetic" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 7:  The claims recite the limitation "said prosthetic" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7:  The claim is ambiguous for the following reasons:  (1) it is unclear what reactive functional groups Applicant is referring to that are compatible with the instant invention (see line 5); (2) it is unclear that other therapeutic agents other than a toxin that Applicant is referring to as possible therapeutic agents (see line 5);  (3) the use of ‘optionally’ in line 6 is confusing as R1 in the various definitions is not optional, but a required component of the claim.  As a result, the claim must have a definite definition/value of the variable R1.  In other words, R1 is a required, not optional, 
Claim 7:  The claim recites the limitations "said detectable moiety" and “said therapeutic moiety” in line 8.  There is insufficient antecedent basis for this limitation in the claim.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (Biochemistry, 2011, Vol. 50, pages 8221-8225).
	Cohen et al is directed to fluorophore ligases that are specific for protein imaging of living cells (see entire document, especially, abstract).  Cohen et al disclose that probe incorporation mediated by enzymes is a method known in the art for tagging recombinant protein in living cells with chemical probes.  The method utilizes mutants of lipoic acid ligases which naturally function to ligate lipoic acid onto acceptor proteins.  The mutants catalyze the covalent attachment of chemical probes onto recombinant proteins fused to a 13-amino acid recognition sequence known as the lipoic acid ligase acceptor peptide (page 8221, left column, first paragraph).  
	In Figure 1 (see excerpt below), fusion proteins are generated wherein 7-hydroxycoumarin or Pacific Blue (both of which are detectable agents) are conjugated 
Figure 1, page 8222

    PNG
    media_image1.png
    408
    642
    media_image1.png
    Greyscale

	Thus, based on the teachings of Cohen et al, both Applicant and Cohen et al disclose a method of conjugating a detectable label to a fusion protein between a targeting polypeptide and an acceptor polypeptide for a lipoic acid.

SPECIFICATION
The disclosure is objected to because of the following informalities: in the amendment filed 5/18/2018, the specification was amended to set forth that PCT/US2016/063996 was listed as being filed on 11/29/2018.  This information is not consistent with the US Patent and Trademark Office’s records.  The date of record is 11/29/2016, not 11/29/2018.
Appropriate correction is required.

COMMENTS/NOTES
For clarity of claim 7, line 7, it is respectfully suggested that Applicant replace ‘functionalized with’ with ‘containing’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 9, 2022